TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00206-CV


Texas Department of Public Safety; Steve McGraw, in his Official Capacity as Director of
the Texas Department of Public Safety Commission; and Allan B. Polunsky, in his Official
Capacity as Chairman of the Public Safety Commission, Appellants

v.

Miguel Salazar; Edgar Soria; Francisco Avila Trejo; Green Meadows Landscaping, Inc.;
Merida Flores; Nader Dalo; Godofredo A. Orellana; and Ruwaidha Liwaza, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-09-000273, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



D I S S E N T I N G   O P I N I O N
 
		Because I would request a response before ruling on appellees' emergency motion
for dismissal of this interlocutory appeal, I respectfully dissent.  See Tex. R. App. P. 10.3.  According
to appellees' motion, the deadlines in the underlying proceeding at issue are April 27, 2011, for a
hearing on dispositive motions, and the trial setting of May 9, 2011.  Given these dates, I would give
appellants an opportunity to respond before ruling on the merits of the motion.

					__________________________________________
 	Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Filed:   April 14, 2011